     Case 5:19-cr-00121-JGB Document 5 Filed 04/12/21 Page 1 of 9 Page ID #:32




1     CUAUHTEMOC ORTEGA (Bar No. 257443)
      Federal Public Defender
2     YOUNG J. KIM (Bar No. 264195)
      Deputy Federal Public Defender
3     (E-Mail: Young_Kim@fd.org)
      3801 University Avenue, Suite 700
4     Riverside, California 92501
      Telephone: (951) 276-6346
5     Facsimile: (951) 276-6368
6     Attorneys for Defendant
      STEVEN PITCHERSKY
7
8                                 UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10                                      EASTERN DIVISION
11
12    UNITED STATES OF AMERICA,                      Case No. ED CR 19-00121-JGB
13                   Plaintiff,                      EX PARTE APPLICATION FOR
                                                     EARLY TERMINATION OF
14          v.                                       SUPERVISED RELEASE;
                                                     MEMORANDUM OF POINTS AND
15    STEVEN PITCHERSKY,                             AUTHORITIES; [PROPOSED]
                                                     ORDER
16                   Defendant.
17
18          Defendant Steven Pitchersky hereby applies to this Honorable Court for an order
19    terminating supervised release in the above-referenced case. This application is based
20    on the attached memorandum of points and authorities, all files and records in this case,
21    and such further information as may be provided to the court with respect to this
22    application.
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///
     Case 5:19-cr-00121-JGB Document 5 Filed 04/12/21 Page 2 of 9 Page ID #:33




1           Defense counsel has communicated with Mr. Pitchersky’s Probation Officer,
2     John Kim and Assistant United States Attorney Jerry Yang about this application. Both
3     Mr. Kim and AUSA Yang oppose this application.
4                                          Respectfully submitted,
5                                          CUAUHTEMOC ORTEGA
                                           Federal Public Defender
6
7     DATED: April 12, 2021             By /s/ Young J. Kim
8                                         YOUNG J. KIM
                                          Deputy Federal Public Defender
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
     Case 5:19-cr-00121-JGB Document 5 Filed 04/12/21 Page 3 of 9 Page ID #:34




1                      MEMORANDUM OF POINTS AND AUTHORITIES
2                                            I. INTRODUCTION
3
             Mr. Pitchersky was sentenced in this case, by the Honorable John R. Padova, on
4
      May 22, 2014.1 He was sentenced to 51 months of incarceration, and 5 years of
5
      supervised release, under the terms and conditions of the U.S. Probation Office and
6
      General Orders 05-02 and 01-05; special assessment of $100; restitution in the amount
7
      of $3,242,888.00; full and continuing disclosure of income and financial dealings,
8
      including prohibitions against new credit charges or opening lines of credit without the
9
      approval of Probation, and a prohibition against encumbering or liquidating assets
10
      without the express approval of the Court; and, standard search. The 60-month period
11
      of supervised release was the maximum length of supervision under the applicable
12
      statute. Mr. Pitchersky was place on supervised release on March 24, 2017.
13
                                              II. BACKGROUND
14
             Mr. Pitchersky is 72 years old. He is a brother, husband, father to two sons, and
15
      grandfather to two grandchildren who reside in Georgia. After graduating with honors
16
      from Pennsylvania State University in 1970, he spent the majority of his career as a
17
      self-employed businessman.
18
             Mr. Pitchersky was first diagnosed with skin cancer in 1993, and has been living
19
      with it ever since. He has suffered for over 28 years with this disease and this
20
      pernicious form of cancer has led to other unfortunate consequences. Because of
21
      ongoing surgeries to retract and resect the cancerous growth, Mr. Pitchersky was
22
      prescribed opioids to manage the pain. By the early-2000s, the opioid use became
23
      abuse, which, as he would later understand it, reduced inhibitions and increased risk-
24
      taking behaviors, ultimately culminating in the wire fraud conviction.
25
      ///
26
27             1
               / On April 12, 2019, Mr. Pitchersky’s case was transferred from the Eastern District of Pennsylvania
28     (Case No. 2:13-cr-00397-JP) to this District to complete his Supervised Release.

                                                            3
     Case 5:19-cr-00121-JGB Document 5 Filed 04/12/21 Page 4 of 9 Page ID #:35




1           While incarcerated, Mr. Pitchersky participated in the Residential Drug Abuse
2     Program (“RDAP”). It was here that Mr. Pitchersky was able to understand the harm
3     his opioid addiction inflicted, and to delve into its effect on his personal relationships
4     and the risks he would take in his professional affairs. In addition to RDAP, Mr.
5     Pitchersky engaged in several enrichment programs offered within the institution, re-
6     connected with his faith, strengthened his family bonds, and worked on self-
7     improvement. Moreover, Mr. Pitchersky volunteered his time and assistance in the
8     Chapel, ensuring that religious services were staffed and inmate’s religious needs were
9     met. Unfortunately, much time was also spent with numerous trips to outside hospitals
10    for continuing cancer screenings and treatments.
11          Mr. Pitchersky spent 6 months in the Residential Reentry Center, and spent that
12    time in continuing treatment, attending one individual and one group session per week.
13          As the date of this application, Mr. Pitchersky has completed over 48 months of
14    supervised release. He is in compliance with all of the terms and conditions of
15    supervision.
16                                    III. APPLICABLE LAW
17          Title 18, section 3583(e)(1) of the United States Code authorizes the Court to
18    terminate a defendant’s term of supervised release at any time after the expiration of
19    one year of supervision if the Court is “satisfied that such action is warranted by the
20    conduct of the defendant released and the interest of justice.” As such, early
21    termination is a practice that holds promise as a positive incentive for persons under
22    supervision and as a measure to contain costs in the judiciary without compromising
23    the mission of public safety.
24          Section 3583(e) directs the Court to consider the purposes of sentencing set forth
25    in 18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6) and (a)(7)
26    in deciding whether to terminate a term of supervised release. The Judicial Conference
27    has identified the following criteria to assess eligibility for early termination:
28                   Officers should consider the suitability of early termination for offenders
                                                     4
     Case 5:19-cr-00121-JGB Document 5 Filed 04/12/21 Page 5 of 9 Page ID #:36




1           as soon as they are statutorily eligible. The general criteria for assessing whether
2           a statutorily eligible offender should be recommended to the court as an
3           appropriate candidate for early termination are as follows:
4           1.     Stable community reintegration (e.g. residence, family, employment);
5           2.     Progressive strides toward supervision objectives and in compliance with
6                  all conditions of supervision;
7           3.     No aggravated role in the offense of conviction, particularly large drug or
8                  fraud offenses;
9           4.     No history of violence (e.g., sexually assaultive, predatory behavior, or
10                 domestic violence);
11          5.     No recent arrests or convictions (including unresolved pending charges),
12                 or ongoing, uninterrupted patterns of criminal conduct;
13          6.     No recent evidence of alcohol or drug abuse;
14          7.     No recent psychiatric episodes;
15          8.     No identifiable risk to the safety of any identifiable victim; and
16          9.     No identifiable risk to public safety based on the Risk Prediction Index
17                 (RPI)
18    Guide to Judiciary Policy, Vol. 8E, Ch. 3 § 380.10(b), “Early Termination”
19    (Monograph 109) (rev'd 2010).
20          Pursuant to the policy, there is a presumption in favor of recommending early
21    termination: for supervisees after the first 18 months if they are not “career violent
22    and/or drug offenders, sex offenders, or terrorists,” if they “present no identified risk to
23    the public or victims,” and if they are “free from any moderate or high severity
24    violations.” Id. § 380.10(g)(emphasis added).
25          Further, on February 16, 2012, the Honorable Robert Holmes Bell, Chair of the
26    Committee on Criminal Law of the Judicial Conference, issued a memorandum to all
27    United States District Court Judges encouraging them to grant early termination of
28    supervised release in appropriate cases as an effort to reduce expenditures in the
                                                     5
     Case 5:19-cr-00121-JGB Document 5 Filed 04/12/21 Page 6 of 9 Page ID #:37




1     probation and pretrial services programs. Terminating “appropriate cases before they
2     reach their full term saves resources and allows officers to focus on offenders who
3     continue to pose the greatest risk of recidivism.” Judge Bell’s memorandum notes that
4     supervision costs approximately $3,938 per year per case. Analysis by the
5     Administrative Office of the Courts indicates that offenders who received early
6     termination were “arrested less often, for less serious charges, and were sentenced to
7     terms of imprisonment less often.” Accordingly, “[f]rom a policy standpoint, it appears
8     that the above criteria, when properly applied, does not jeopardize public safety.” Id.
9       IV. MR. PITCHERSKY SATISFIES ALL THE CRITERIA FOR EARLY
10                                          TERMINATION
11          Mr. Pitchersky satisfies the factors set forth above for early termination. He has
12    completed 48 months of supervision and there is no further treatment or programming
13    that supervision can offer him. There are minimal special conditions for Mr. Pitchersky
14    and there is no further need for the government to monitor them. He has completed six
15    months of halfway house and home detention, and was drug tested throughout this
16    time. Additionally, due to Mr. Pitchersky’s health he remains unemployed and his
17    restitution is duly deducted from his social security income.
18          Beside the instant matter, Mr. Pitchersky does not have a criminal record. This
19    crime, wire fraud, was committed between August 2009 and January 2011 - more than
20    10 years ago - and was one of opportunity that he is unlikely to repeat, particularly
21    given his current health. There was nothing about his conviction or his crime that
22    would indicate he poses any identifiable risk to the community or any particular victim.
23    The probation department has had Mr. Pitchersky participate in a risk assessment
24    evaluation and has deemed him Low Risk, designating him for low intensity
25    supervision.
26          Mr. Pitchersky has shown stable community reintegration. He has close family
27    ties, having reconnected with his former wife with whom he resides. Mr. Pitchersky has
28    two grandchildren with whom he would like to spend time. Despite his good behavior
                                                   6
     Case 5:19-cr-00121-JGB Document 5 Filed 04/12/21 Page 7 of 9 Page ID #:38




1     and compliance while on supervised release, the Probation Office has repeatedly denied
2     his request to travel. The Probation Office has denied several requests for travel to the
3     east coast to visit his grandchildren. Probation also denied requests to visit with his
4     brother, Howard Pitchersky, while he was still alive and who was suffering from
5     Alzheimer’s Disease. He was also not allowed to attend Howard’s funeral in March
6     2020, in New Jersey. Further, Mr. Pitchersky was not given permission to travel to
7     Pennsylvania for the funerals of his in-laws.
8           Mr. Pitchersky’s medical condition precludes work. See Mr. Pitchersky’s
9     doctor’s letter attached as Exhibit 1. Over the past four years – and especially so during
10    the past 11 months – his medical appointments have been difficult to schedule and
11    attend. Mr. Pitchersky sees a specialist in San Diego and requires the Probation
12    Office’s permission to reach. Mr. Pitchersky is now undergoing surgeries every four
13    months, on average. As such, it has become increasingly difficult to meet the
14    requirement to schedule appointments and follow-up visits more than two-weeks in
15    advance, particularly where shelter-in-place orders have necessitated last-minute
16    cancellations. It is Mr. Pitchersky’s hope that termination of supervised release will
17    allow for travel to attend to his ongoing, chronic condition, including to the Cleveland
18    Clinic or Memorial Sloan Kettering to explore treatments that might slow the
19    recurrence of his cancer.
20          Further, continuing in the spirit of his pre-incarceration activities, prior to the
21    coronavirus pandemic, Mr. Pitchersky continued to volunteer with numerous
22    community organizations and his synagogue. See Letters of Support attached as Exhibit
23    2. Early termination of Mr. Pitchersky’s supervised release would enable him to travel
24    more freely for medical care, reconnect with his family on the East Coast, and perform
25    his religious duties of visiting his infirmed brother, and visiting the graves of his
26    parents and in-laws.
27    ///
28
                                                      7
     Case 5:19-cr-00121-JGB Document 5 Filed 04/12/21 Page 8 of 9 Page ID #:39




1                                       V. CONCLUSION
2           The Court is often called upon to impose serious consequences for defendants
3     who violate supervised release. Mr. Pitchersky has completed every condition asked of
4     him and has gone far beyond the requirements of his supervision. He has fully
5     reintegrated into society and is a valued family member, and citizen. He has achieved
6     stable community reintegration in terms of housing, family, and continuing medical
7     care. He is in full compliance with all terms of supervision. He had no aggravated role
8     in the offense, no violence or weapons in this offense, and is not using controlled
9     substances. He has no psychiatric issues and underwent drug counseling and therapy
10    sincerely and earnestly. As shown by the letters provided, he enjoys the support of his
11    community. Mr. Pitchersky is an ideal candidate for early termination of supervised
12    release based on every factor the Court must consider.
13          Given Mr. Pitchersky’s commendable reentry into the community and
14    performance on supervised release, he respectfully requests that the Court order that his
15    term of supervision be terminated under 18 U.S.C. §§ 3564(c) and 3583(e).
16
17                                           Respectfully submitted,
18                                           CUAUHTEMOC ORTEGA
                                             Federal Public Defender
19
20    DATED: April 12, 2021               By /s/ Young J. Kim
21                                          YOUNG J. KIM
                                            Deputy Federal Public Defender
22
23
24
25
26
27
28
                                                   8
     Case 5:19-cr-00121-JGB Document 5 Filed 04/12/21 Page 9 of 9 Page ID #:40




1                                     PROOF OF SERVICE
2           I, DELFINA ARELLANO, declare that I am a resident or employed in
3     Riverside County, California; that my business address is the Office of the Federal
4     Public Defender, 3801 University Avenue, Suite 700, Riverside, California 92501,
5     (951) 276-6346; that I am over the age of eighteen years; that I am not a party to the
6     action entitled above; that I am employed by the Federal Public Defender for the
7     Central District of California, who is a member of the Bar of the State of California,
8     and at whose direction I served a copy of the attached EX PARTE APPLICATION
9     FOR EARLY TERMINATION OF SUPERVISED RELEASE; MEMORANDUM
10    OF POINTS AND AUTHORITIES; [PROPOSED] ORDER on the following
11    individual(s) by:
12           [ ] Placing           [ ] Placing             [ ] Placing           [ X] via E-
      same in a sealed       same in an envelope    same in a sealed       Mail addressed as
13    envelope for           for hand delivery      envelope for           follows:
      collection and         addressed as           collection and
14    interoffice delivery   follows:               mailing via the
      addressed as                                  United States Post
15    follows:                                      Office addressed as
                                                    follows:
16
17    JOHN KIM, USPO
      [John Kim@cacp.uscourts.gov]
18
19          This proof of service is executed at Riverside, California, on April 12, 2021.
20          I declare under penalty of perjury that the foregoing is true and correct to the best
21    of my knowledge.
22
23                                           /s/ Delfina Arellano             .
                                             Delfina Arellano
24
25
26
27
28
